People v C. (2018 NY Slip Op 03797)





People v C.


2018 NY Slip Op 03797


Decided on May 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 29, 2018

Acosta, P.J., Manzanet-Daniels, Tom, Mazzarelli, Moulton, JJ.


6858 1225/16

[*1]The People of the State of New York, Respondent,
vDeyvone C., Defendant-Appellant.


New York County Defender Services, New York (Jessica Horani of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J.), rendered March 9, 2017, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 3½ years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the conviction, adjudicating defendant a youthful offender, and reducing the sentence to a term of 1 to 3½ years, and otherwise affirmed.
Under the circumstances of this case, including defendant's limited role in a crime where his older cousin displayed what appeared to be a firearm, defendant's lack of a criminal history, and the fact that both the prosecutor and the presentence report recommended youthful offender treatment, we find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 29, 2018
CLERK